Citation Nr: 0943105	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  09-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE
Whether the appellant is entitled to status as a veteran for 
purposes of Department of Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant reports she was in service in 2000 and 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 determination of the VA Regional 
Office (RO) in St. Louis, Missouri.  The appellant testified 
at a Board hearing held at the RO in August 2009; a 
transcript of that hearing is of record.  


FINDING OF FACT

The appellant did not perform active military, naval, or air 
service for purposes of VA benefits.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 
3.1, 3.7, 3.203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she had active duty service in 
2000 and 2001.  She contends that she served with the Air 
Force in "Special Operations" and worked with the Central 
Intelligence Agency (CIA) on classified missions.  The 
appellant claims that all records of her service have been 
destroyed or remain classified due to the nature of her 
duties.  She has not submitted any evidence of service to VA 
such as a Form DD-214.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2009).  


If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 
3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997).  The service 
department findings are binding and conclusive upon VA.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 
118 F. 3d 747, 749 (Fed. Cir. 1997).

The RO requested that the appellant provide a copy of a DD 
Form 214 or other official documentation of her service.  She 
responded that such records were classified.  The RO then 
contacted the following agencies requesting separation 
documents and a personnel file for the appellant: the 
National Personnel Records Center (NPRC), the Defense 
Personnel Records Imaging System (DPRIS), and the Air Reserve 
Personnel Center.  These sources were unable to find a record 
of the appellant as having served on active duty at any time.  
TRICARE showed the appellant as the former spouse of a 
retried military veteran; she received benefits on that basis 
but not as a veteran herself.

The critical question in this case is whether there is 
evidence verifying eligible service from a United States 
service department.  There is a lack of evidence verifying 
that the appellant had military service that makes her 
eligible for VA benefits.  As noted above, it is the service 
department's determination of service that is binding on the 
Board, and in this case, that certification with regard to 
the appellant is negative.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Under 38 C.F.R. § 3.203, eligibility for VA 
benefits is not established unless a service department 
certifies the period of service in question.  The evidence 
submitted by the appellant is not sufficient to establish 
qualifying service for the purposes of VA benefits.  This is 
a case where the law is dispositive.  Basic eligibility for 
VA disability benefits is precluded inasmuch as the findings 
from the NPRC are binding on VA for the purposes of 
establishing service with the U.S. Armed Forces.  
Accordingly, the appeal is denied.

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are 
applicable to this claim.  The Board finds that because the 
claim at issue is limited to statutory interpretation, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in having proceeded with the 
adjudication of her claim. 


ORDER

Entitlement to status as a veteran for purposes of VA 
benefits is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


